United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2213
                                   ___________

Henry David Potwin,                 *
                                    *
           Appellant,               * Appeal from the United States
                                    * District Court for the Eastern
      v.                            * District of Arkansas.
                                    *
Linda Sanders, Warden, FCI-FC,      * [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                             Submitted: August 15, 2007
                                Filed: August 16, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Federal inmate Henry Potwin appeals the district court’s1 order dismissing his
28 U.S.C. § 2241 petition, in which he claims that the Bureau of Prisons (BOP)
improperly denied him credit toward his federal sentence for time previously served
while in state custody. Potwin claims, among other things, that at his federal
sentencing hearing the court ordered the BOP to credit him the time served.

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the findings and recommendations of the Honorable
John F. Forster, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
       We agree with the district court that Potwin’s argument fails because the time
at issue had been credited by the State of Texas to his state parole-violation sentence
and may not be double counted. See 18 U.S.C. § 3585(b) (“A defendant shall be
given credit toward the service of a term of imprisonment for any time he has spent
in official detention prior to the date the sentence commences . . . that has not been
credited against another sentence.”); United States v. Wilson, 503 U.S. 329, 337
(1992) (§ 3585(b) makes clear that defendant cannot receive double credit for
detention time). We also agree with the district court that the Attorney General
through the BOP (not the sentencing court) has the authority to award credit under
section 3585(b) for time served. See id. at 333-36; cf. United States v. Bradley, 978
F.2d 1029, 1030-31 (8th Cir. 1992) (vacating district court’s orders denying
defendants credit for time served in state custody because BOP had authority to make
determination and had concluded credit was deserved).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-